BEAUCHAMP, Judge.
The appeal is from a penitentiary sentence of five years for murder.
There is no material conflict as to the facts, which show that *361appellant and deceased, together with other Mexicans, were drinking in a beer tavern in Llano County on the evening of February 3, 1946. Appellant, for some unexplained reason, became angry at the deceased and told him he was not going home with any “cabrón.” The deceased walked to the counter, purchased some cheese and crackers, and then asked appellant to not curse him any more. At this appellant stabbed deceased in the abdomen with a knife, and motioned as though to reach for a beer bottle. Other parties took appellant out of the tavern and he told them that he had cut deceased, but was not going to do anything else. The deceased also made the statement at the time, to others, that appellant had cut him. No one else saw the knife and the incidents preceding the stabbing were not sufficient to attract their attention during the revelry in which they were engaged.
Deceased was carried to a hospital in Burnet and there examined by a doctor who found no indications, at the time, that the wound was deep enough to have cut an intestine. It was a stab wound about an inch and a half, or three-quarters, in length as the doctor remembered it. He gave it surface treatment and warned him that if it began to pain him he should return for treatment that night, and in any event he should come back the next morning. Deceased was carried to a farm house and within an hour thereafter was in such pain that another doctor was called from a nearby town. When he arrived, upon seeing the condition of the wound, he advised that the injured party be taken to a hospital. An ambulance was secured and they arrived in Austin sometime before daylight. After questioning him as to his condition the doctor, who was acquainted with the deceased, decided to operate. The patient was prepared for the operation but died suddenly from a blood clot, before the operation was performed. An autopsy revealed that an intestine had been cut and internal bleeding was the cause of the clot.
The defense in the case was that death was caused not by the wound, but because of the negligence of the doctors, or of the deceased, or others, in looking after the wouná. Two doctors, the one upon whom he first called at the hospital in Burnet, and the other who began to operate in Austin, testified as to the condition they found and gave the positive testimony, without objection, that he had proper attention at the time, in view of the appearance of the injury. They both agree that, while an operation might have been successful if performed at once, the injury gave no indication of a punctured intestine and until *362it did so an operation would not be considered necessary. There was no pain and no bleeding. Later, however, when pain developed the doctor was called, about midnight, and advised an operation at some hospital. If there should be negligence shown by the evidence, it could only be in the manner and time of handling him after he consulted the first doctor and until he was in the hospital in Austin. Whether an issue of negligence was raised or not, the court submitted it to the jury and the question of fact was found against their contention.
Bill of Exception No. 1 complains of the argument by the prosecuting attorney. It is qualified, however, by the court who said that the argument was invited by that of the attorney for the defense.
Bill of Exception No. 4 complains of a question and answer which elicited from Dr. Nanney, of Austin, the expert opinion that it was not gross negligence on the part of the first doctor to fail to recommend a surgical operation at once. Bills of Exception Numbers 7 and 8, by different language, raise exactly the same question. Unless the opinion solved some issue adversely to defendant, the admission of the opinion could not be reversible error. Branch’s Ann. P. C., Sec. 131; Coyle v. State, 21 S. W. 765; McCormick v. State, 108 S. W. 669.
It will be observed that in testimony of both doctors whose evidence went to the jury proper attention was given to the wound, under the circumstances, as it came to their attention. This was admitted without objection and there is no evidence to the contrary. Such being true it, of necessity, follows that there was no negligence — much less gross negligence — on the part of the doctors. Such evidence having been introduced without objection the bills would in no event show reversible error. Appellant would be placed in no worse position following such testimony than he was before its admission.
While not considering it necessary to discuss further the law involved, we do deem the question well settled in other jurisdictions, though it does not appear to have been definitely passed on by this court. See 78 A. L. R., page 755, et seq.
Other bills of exception bring forward the evidence complained of in question and answer form. There is no certificate of the trial judge that it is necessary to do so, and they should not be considered. Jones v. State, 154 S. W. (2d) 456; Hyde v. State, 136 S. W. (2d) 850; Mallett v. State, 158 S. W. (2d) 792; Kodak v. State, 165 S. W. (2d) 908; Austin v. State, 187 S. W. (2d) 222; Vernon’s Ann. C. C. P. Art. 667, Note 24.
*363Finding no reversible error in the record, the judgment of the trial court is affirmed.